                                  TO BE FILED UNDER SEAL
                                                                                       lkrantz@krantzberman.com


                                                                      November 4, 2019
By ECF and E-mail
The Honorable Joan M. Azrack
United States District Judge
Eastern District of New York
944 Federal Plaza
Central Islip, NY 11722

                Re:     United States v. Christopher McPartland, et al., 17-cr-0587 (JMA)
Dear Judge Azrack:

        We write in brief response to the government’s letter dated November 3, 2019 (“Gov’t
Letter”), opposing our motion to exclude evidence of a $25,000 loan to Mr. McPartland, to pay his
legal fees (the “Loan”). According to the Gov’t Letter, the loan was made on February 29, 2016.
The government seeks to admit the loan as “direct evidence of the charges against Mr.
McPartland,” claiming it was made “in furtherance of the conspiracy.” Gov’t Letter at p. 4. The
government’s position is factually and legally in error.

        Factually, the government claims that the Loan was made “during the timeframe” of the
conspiracy, relying entirely on the dates set forth in the Indictment. As the Court is well-aware,
however, the Indictment is not evidence. See Sand, Siffert, et al, Modern Federal Jury Instructions,
Paragraph 3.01. Rather, the government’s effort to admit evidence must pass muster under the
actual evidence of the case, not the dates chosen by the government for the Indictment. Here, the
actual evidence in the case makes it clear that the charged conspiracy ended at least by February
26, 2016, which is the date that Burke pleaded guilty to a civil rights violation and obstruction of
justice. On that date he publicly admitted the following, at his guilty plea:

         On December 14, 2012, I was the Chief of the Suffolk County Police Department.
         On that day I went to the Fourth Precinct in Suffolk County. At that time I entered
         a room with others and encountered an individual who had been arrested earlier
         that morning on suspicion of burglarizing motor vehicles, including my own
         vehicle. At that time I, along with others, willfully used unreasonable force and
         slapped and hit the individual, causing bodily injury. Thereafter, from
         approximately December 14, 2012, to December of 2015, I was aware that there
         was a grand jury investigation regarding the civil rights violation, being conducted
         by the United States Attorney’s office. I and others did knowingly and intentionally
         conspire and took affirmative steps to obstruct, including conspiring with other
         participants not to cooperate with the investigation, so that the grand jury and the


NY: 1216602-1
        United States Attorney’s office would not find out the true events of December 14,
        2012.

United States v. Burke, 15-CR-627 (LDW), Plea Minutes of February 26, 2016, at p. 15.

        Thus, the government is plainly wrong when it says that “Burke loaned [McPartland]
money for his legal defense [on February 29, 2016] and pleaded guilty immediately thereafter.”
Gov’t Letter at p. 5. Rather, the plea came before the loan. Moreover, it is beyond dispute that
the conspiracy charged in the indictment – namely, to “conceal Burke’s role in the assault and to
obstruct and attempt to obstruct the Federal Investigation to protect Burke,” Indictment at par. 8 –
had to have ended with Burke’s public admission to the assault and ensuing obstruction. By that
time, there would be no conceivable point to attempting to “protect Burke” from what he had just
admitted in open court. And at the very least, Burke’s public guilty plea and acknowledgement of
guilt constituted a withdrawal from the conspiracy, further establishing that he was not acting “in
furtherance” of it. United States v. Berger, 224 F.3d 107, 118 (2d Cir. 2000)(to constitute
withdrawal there must be “affirmative action, either the making of a clean breast to the authorities,
or communication of the abandonment in a manner reasonably calculated to reach co-
conspirators.”)(quotations omitted). Thus, the loan could not have been in furtherance of the
conspiracy charged in the indictment, and should be excluded.

        Moreover, the government is legally incorrect when it cites United States v, Cruz¸797 F.2d
90 (2d Cir. 1986), for the proposition that the conspiracy in this case persisted even after “Burke’s
arrest and conviction.” Gov’t Letter at p. 5. In Cruz, a conspiracy with a co-conspirator was found
to have persisted despite the arrest of the co-conspirator. In that case, there was no guilty plea and
no public admission of the very crime that was – as is the case here – the very object of the charged
conspiracy to obstruct justice. Thus, Cruz is wholly inapplicable.

        Finally, we note that footnote 2 of the Gov’t Letter is misleading. The government is correct
that the language of our letter motion was imprecise in stating that Mr. McPartland’s financial
disclosure document was filed “before” any investigation from the government regarding the Loan.
What we had intended to say was that the financial disclosure form was filed long before Mr.
McPartland learned of any such investigation. In this regard, it is telling that according to the
3500 material none of the participants in the loan reports having told Mr. McPartland that they had
been interviewed by the government. Moreover, while the government notes that a search warrant
on the safety deposit box was executed on April 26, 2017 – prior to the May 15, 2017 filing of the
financial disclosure statement1 – it fails to advise the Court that the search warrant was what is
known as a “sneak and peak” warrant, i.e., the government conducted the search surreptitiously,
and left no trace that it had occurred. Thus, this event surely could not have given Mr. McPartland
notice of the investigation into the loan, and the government’s attempt to suggest otherwise is
baseless.


1        Mr. McPartland’s 2017 financial disclosure statement covered, as explicitly instructed in the form, any
reportable transactions between January 1 and December 31, 2016. See Exh. A to McPartland October 29, 2019
Letter-Motion, at cover page and instructions page. Moreover, under the Suffolk County, New York, Code of Ethics
and Financial Disclosure, Section 77-10, the form is due to be filed by May 15 th of the succeeding year. That is why
Mr. McPartland’s form was submitted on that date.

                                                         2
      Finally, the government does not even attempt in any meaningful way to rebut the
arguments made under Rule 403 in our moving submission, all of which are substantial and
compelling.

       For all of these reasons, as well as those set forth in our moving submission, the defense
motion to preclude evidence of the Loan should be granted.


                                                    Respectfully submitted,


                                                    Larry Krantz


cc:    Counsel for the government




                                               3
